DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 112
3.	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “wherein the side on which each through-hole is opened of the metal negative electrode is occluded by the positive electrode” appears awkwardly worded, and is unclear as to what structural limitation is being recited.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 17-18, 22-23, 27-29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR1020070060218 (hereafter KR ‘218).
Claim 17:	KR ‘218 in Figures 1-4 discloses metal (lithium) negative electrode used for a secondary battery (lithium-ion secondary battery, as per line 70), comprising: 
an active material portion (12) that forms metal during charging and forms an
oxidation product of the metal during discharging (lines 207-213), the metal (lithium) being used as a negative-electrode active material (line 104),
a current collector (14) electrically connected to the active material portion (12), and 
a non-electronically conductive reaction space divider (104) integrally formed with
the active material portion (101)(Fig. 2), 
wherein the reaction space divider (104) is a plate-like member having a plurality of
through-holes (106), one side of each through-hole being opened, and the opposite side of
each through-hole being occluded by the active material portion (12), 
a space divided by an inner wall (partition walls 104a) of each through-hole and a part of the active material portion (12) that occludes the through-hole forms an electrolyte holder portion (105) consisting of a space configured to hold a liquid electrolyte (106), and
the active material portion (101) is exposed within each through-hole (105). See also entire document.
	Claim 18:	KR ‘218 discloses that the metal consists of lithium (lines 107-109).
	Claim 22:	KR ‘218 discloses that the reaction space divider (104) has an opening passage (105) that connects the electrolyte holder portion to a side surface of the reaction space divider (104), with surfaces on which through-holes are provided as upper and lower surfaces (i.e. partition walls).
	Claim 23:	KR ‘218 discloses that the reaction space divider (104) consists of a plastics material (i.e. an insulation material, as per line 165)	.
	Claim 27:	The rejection of claim 27 is as set forth above in claim 17 wherein KR ‘218 in Figure 2 further discloses directly connecting the reaction space divider (104) onto the current collector (103), and 
filling each through-hole (105) with the active material portion 101) to integrally
form the reaction space divider (104) and the active material portion (101), and electrically
connecting the active material portion (101) to the current collector (103).
maximum span length of less than 20 mm. 26. (New) The metal negative electrode according to claim 17, wherein the electrolyte holder portion has a maximum span length of 5 mm or less.
	Claim 28:	The rejection of claim 28 is as set forth above in claim 17 wherein KR ‘218 in Figure 2 further discloses a method for fabricating the negative electrode, comprising
electrically connecting the current collector (103) to the active material
portion (101), and 
integrally forming the active material portion (101) and the reaction space
divider (104) to expose the active material portion (101) within the through-hole (105).
	Claim 29:	KR ‘218 discloses an oxidation step of converting a part of or the whole of the metal of the metal negative electrode into the oxidation product of the metal (lines 201-213).
	Claim 31:	The rejection of claim 31 is as set forth above in claim 17 wherein KR ‘218 further discloses a secondary battery (lithium-ion secondary battery, as per line 70).
	Claim 32:	For purposes of examination, the Examiner has interpreted the claim to mean that the positive electrode is occluded into the side of each through-hole opened to the positive electrode.
The rejection of claim 32 is as set forth above in claim 17 wherein KR further discloses a positive electrode (100) and a liquid electrolyte (line 195), the positive electrode is occluded into the side of each through-hole opened to the positive electrode, and the electrolyte holder (105) holds liquid electrolyte between the positive electrode and the active material portion 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 19-20, 24-26, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020070060218 (hereafter KR ‘218) as applied to claim 17 above, and further in view of JP 2016225213 (hereafter JP ‘213).
KR ‘218 is as applied, argued, and disclosed above, and incorporated herein.
Claims 19-20:		KR ‘218 does not disclose that each of the electrolyte holder portions has a circular cross-sectional shape (claim 19) or that each of the electrolyte holder portions has a polygonal cross-sectional shape.
JP ‘213 discloses an electrolyte holder portion (support portion 6a)(see e.g., Figure 1) with openings 7. JP ‘213 further discloses that the shape of the opening is not particularly limited, and may be, for example, an oval shape, a square shape, a rectangular shape, a regular hexagonal shape, or the like in addition to a circular shape as shown in Figure 1 (paragraphs [0035] and [0034])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape to include a circular cross-sectional shape (claim 19) or a polygonal cross-sectional shape (claim 20).
	One having ordinary skill in the art would have been motivated to make the modification to provide a support portion that would have minimized gas bubbles in the openings, and improved flow between the separator and the electrolytic solution, thus improving charge/discharge efficiency (paragraph [0010])
	Claims 24-26: 	KR ‘218 does not disclose that the least one of the electrolyte holder portions has a different maximum span length from maximum span lengths of the other electrolyte holder portions (claim 24), or that the electrolyte holder portion has a maximum span length of less than 20 mm (claim 25), or that the electrolyte holder portion has a maximum span length of 5 mm or less.
JP ‘213 discloses that that there discloses that the shape of the opening is not particularly limited, that there is no particular limitation on the arrangement pattern of the openings, and that there is no limitation of the diameter of the opening (paragraphs [0034]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape, arrangement pattern, and diameter such that the electrolyte holder portions have any desired spa length including those recited.
One having ordinary skill in the art would have been motivated to make the modification to provide a support portion that would have minimized gas bubbles in the openings, and improved flow between the separator and the electrolytic solution, thus improving charge/discharge efficiency (paragraph [0010]).
Claim 30:	KR ‘218 discloses that the metal is lithium, and that the oxidation product of the metal is obvious a lithium oxide.
KR ‘218 does not disclose that the metal is a zinc, and that the oxidation product of the metal is zinc oxide.
JP ‘213 discloses that the metal is not particularly limited as long as it can be used as a negative electrode active material. Examples in metals such as zinc and lithium. JP ‘213 further discloses that the oxidation product of the metal ix zinc oxide (see e.g., paragraphs [0004] and [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the lithium metal of KR ‘218 with the zinc metal of JP ‘213.
One having ordinary skill in the art would have been motivated to make the modification to provide a metal electrode cartridge that would have been capable of achieving superior charge/discharge efficiency while preventing deformation of a metal electrode (paragraph [0010]).
Claim 33:	KR ‘218 does not disclose that the secondary battery is any one of a zinc-air secondary battery, a zinc-nickel secondary battery, a zinc-silver secondary battery, a lithium-air secondary battery, a lithium-sulfur secondary battery, a magnesium-air secondary battery, a sodium-sulfur secondary battery, a potassium secondary battery, a calcium secondary battery, and a multivalent-ion secondary battery.
JP ‘213 discloses a metal air battery wherein the metal (negative) electrode is zinc (thus a zinc-air secondary battery), lithium (thus a lithium-air secondary battery), magnesium (thus a magnesium-air secondary battery), and calcium (thus a calcium-air secondary battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of KR ‘218 in light of the teaching JP ‘213 such that the battery of KR ‘218 is one of a zinc-air secondary battery, a lithium-air secondary battery, a magnesium-air secondary battery, and a calcium-air secondary battery.
One having ordinary skill in the art would have been motivated to make the modification to provide a metal electrode cartridge that would have been capable of achieving superior charge/discharge efficiency while preventing deformation of a metal electrode (paragraph [0010]).

9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR1020070060218 (hereafter KR ‘218) as applied to claim 17 above.
KR ‘218 is as applied, argued, and disclosed above, and incorporated herein.
KR ‘218 does not disclose that the reaction space divider has a connection passage that connects the electrolyte holder portions to one another.
KR ‘218 discloses a reaction space divider (separation member 104) having partitions walls 104a to provide a stable structure and a uniform cell 105 repeating pattern, but is not limited to this structure (lines 176-179). KR ‘218 further discloses that separating member (104) is provided to divide the space between the positive and electrode member into a plurality of cells to form a plurality of mutually isolated lithium ion movement paths (lines 113-116, 165-179).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the partition walls with a connection passage to connect adjacent cell to one another so long as the cells are sufficiently isolated to form a micromovement path through which lithium ions can move between the positive and negative electrode, thus preventing local dendritic growth of lithium metal.
One having ordinary skill in the art would have been motivated to make the modification to provide a separation member that would have provide a micromovement path through which lithium ions can move between the positive and negative electrode, thus preventing local dendritic growth of lithium metal.



Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729